Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the at least one additive being selected from a carbonate and/or a stearate ion Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 - 14,19, 44, 53, 64, 68, 86 - 87, 89 – 91 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190110510A1(US’510) or WO2017005714A1(US’510 is cited).
Regarding claims 1, 13-14, 19, 53, 64 and 95, US’510 discloses salt product comprising sodium chloride (NaCl) and/or potassium chloride (KCl) and the process comprises the steps of: a. processing a source of pure NaCl, pure KCl, or mixture of salts, to form particles with an average size of less than 100 micrometer; b. subsequently, compacting the particles from step a) using a pressure of from 40 to 400 MPa, wherein the mixture of salts used in step (a) comprises from 1 to 50% by weight of a salt( read on the claimed additive) which is selected from the group consisting of sodium lactate, trisodium citrate, sodium gluconate, monosodium phosphate, disodium phosphate, trisodium phosphate, tetrasodium acid pyrophosphate, sodium acid sulfate, sodium carbonate, sodium bicarbonate, potassium citrate, potassium gluconate, monopotassium phosphate, dipotassium phosphate, tripotassium phosphate, tetrapotassium pyrophosphate, potassium sulfate, potassium acetate, potassium bicarbonate, potassium bromide, potassium lactate, calcium chloride, calcium acetate, calcium chloride, calcium citrate, calcium-D-gluconate, calcium lactate, calcium levulinate, dibasic calcium phosphate, magnesium oxide, magnesium chloride, magnesium carbonate and magnesium sulfate, ammonium chloride, and combinations thereof. The compacted particles are crushed to obtain the salt product with a size less than 1000 micron. Thus it is reasonable to expect that the compacted particles can have a size much larger than 1000 micron. See claims 5-9.
Sodium chloride and 1 to 50% by weight of a salt( read on the claimed additive) which is selected from the group consisting of sodium lactate, trisodium citrate, sodium gluconate, monosodium phosphate, disodium phosphate, trisodium phosphate, tetrasodium acid pyrophosphate, sodium acid sulfate, sodium carbonate, sodium bicarbonate, potassium citrate, potassium gluconate, monopotassium phosphate, dipotassium phosphate, tripotassium phosphate, tetrapotassium pyrophosphate, potassium sulfate, potassium acetate, potassium bicarbonate, potassium bromide, potassium lactate, calcium chloride, calcium acetate, calcium chloride, calcium citrate, calcium-D-gluconate, calcium lactate, calcium levulinate, dibasic calcium phosphate, magnesium oxide, magnesium chloride, magnesium carbonate and magnesium sulfate, ammonium chloride, and combinations thereof can be compacted. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.The salt is pure NaCl or pure KCl meaning NaCl or KCl, respectively, which is technically pure and having a NaCl or KCl content, respectively, of at least 98% w/w, more preferably of at least 99% w/w. The salt to be used in this invention can be of one or more different origins, like sea salt, rock salt, purified (vacuum) salt, or a synthetic salt origin. In an embodiment of the invention, a salt composition is used which is a mixture of salts, said mixture of salts comprises NaCl and/or KCl. Preferably it is a mixture of salts which comprises at least 10 percent by weight (% w/w), preferably atleast 30% w/w, and more preferably at least 50% w/w of NaCl, based on the total weight of said mixture of salts. Said mixture of salts may further comprise at least 3 percent by weight (% w/w), preferably at least 7% w/w, and more preferably at least 10% w/w of KCl, based on the total weight of said mixture of salts([0022]).It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 44, using silicate with salt is known in the art ([0004]). Lime agent is absorbed into the salt product with a content of 0.1 to 8% by weight (claims 5, 7 and 9).
Regarding claim 68, US’510 discloses absorbing one or more agents into the salt particles (claim 5). 
Regarding claims 86- 87, US’510 discloses salt product comprising sodium chloride (NaCl) and/or potassium chloride (KCl) and the process comprises the steps of: a. processing a source of pure NaCl, pure KCl, or mixture of salts, to form particles with an average size of less than 100 micrometer; b. subsequently, compacting the particles from step a) using a pressure of from 40 to 400 MPa, wherein the mixture of salts used in step (a) comprises from 1 to 50% by weight of a salt( read on the claimed additive). Thus the compacted salt product is read on the claimed block. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 89, US’510 discloses crushing the obtained particles. The compacted particles are crushed to obtain the salt product with a size less than 1000micron. Thus, it is reasonable to expect that the compacted particles can have a size much larger than 1000 micron. See claims 5-9.
Regarding claims 90 and 91, US’510 discloses that the salt is pure NaCl or pure KCl meaning NaCl or KCl, respectively, which is technically pure and having a NaCl or KCl content, respectively, of at least 98% w/w, more preferably of at least 99% w/w. The salt can be of one or more different origins, like sea salt, rock salt, purified (vacuum) salt, or a synthetic salt origin. In an embodiment of the invention, a salt composition is used which is a mixture of salts, said mixture of salts comprises NaCl and/or KCl ([0022]). Sea salt in general contains the claimed chemical compositions set forth in the claims.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
The applicant argues that the cited publication (US'510) the aim of the claimed object is to provide a free-flowing salt product, where the salt product comprises salt particles of a size from 50 to 1000 microns. Applicant strongly disagrees that the Examiner equates between the particles of the art and the claimed object (which according to present claim 87 may be used as a construction unit) by suggesting that the compressed form which is obtained by "compacting the particles using a pressure of from 40 to 400MPa, wherein the mixture of salts used comprises from 1 and 50% by weight of salt" is the same as the claimed object. The Applicant argues that the claimed object cannot be regarded as free-flowing. A free-flowing object cannot be used as a construction unit. When read in view of the specification, it is clear that the claims cannot read on the particles of the cited art.
The Examiner respectfully submits in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free-flowing and the object has a different size or dimension) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please note the prior art discloses an intermediate compressed salt product (i.e. the intermediate salt product obtained in step (b) of the process according to the present invention). The compaction is at elevated pressure, more specifically at a pressure of at least 40 MPa, preferably of at least 75 MPa. Thus the prior art compacted product is read on the claimed product. 
The applicant argue that the salt product of the art is used as a food component or additive and as such is made of highly pure salts. The claimed salt objects do not require nor aim at using pure salts. To the contrary, claim 1 recites "wherein the salt combination comprises at least 90%wt sodium chloride being a byproduct of an industrial process..." (emphasis added). The claimed salt used is thus impure. However, that may not suffice as presence of metal ions such as Mg and Ca in salt objects leads to deliquescence at lower relative humidity compared to the relative humidity that causes deliquescence in pure NaCI. To overcome the facile deliquescence at lower relative humidifies or render the objects non-deliquescent despite presence of the metal ions (present in the salt in a form such as MgC2, CaBr2 and so on), a carbonate ion and/or a stearate ion is/are added that interacts with the metal ions (e.g., Mg and Ca ions) to convert them to insoluble salts (e.g., magnesium carbonate (MgCO3) or calcium di- stearate (Ca(Stearate)2)) and the likes. 
The Examiner respectfully submits that the prior art discloses that the salt is pure NaCl or pure KCl meaning NaCl or KCl, respectively, which is technically pure and having a NaCl or KCl content, respectively, of at least 98% w/w, more preferably of at least 99% w/w. The salt to be used in this invention can be of one or more different origins, like sea salt, rock salt, purified (vacuum) salt, or a synthetic salt origin. In an embodiment of the invention, a salt composition is used which is a mixture of salts, said mixture of salts comprises NaCl and/or KCl. Preferably it is a mixture of salts which comprises at least 10 percent by weight (% w/w), preferably at least 30% w/w, and more preferably at least 50% w/w of NaCl, based on the total weight of said mixture of salts. Said mixture of salts may further comprise at least 3 percent by weight (% w/w), preferably at least 7% w/w, and more preferably at least 10% w/w of KCl, based on the total weight of said mixture of salts ([0022]). The prior art also discloses the agent can be carbonate. Thus, it would interacts with the metal ions (e.g., Mg and Ca ions) to convert them to insoluble salts (e.g., magnesium carbonate (MgCO3)) and the likes
The applicant argues that together with the effective compression of the formulated salt, the claimed salt objects can achieve unexpected results regarding high durability to deliquescence and surprisingly high durability to direct contact with water, as demonstrated in the examples of the application as filed. Thus, the features recited in the claims essential are not inherent to the structures of the art but rather are derivable from the additives, the source of the salt (namely being of an impure source), and the applied compression forces that characterize the claimed object.
The applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731